DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
2.	Claims 7-13 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/9/2021.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



5.	Claims 1,2,5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochimaru JP 2002-274727.
	Mochimaru discloses, regarding claim 1, a stacking device which is detachably attached to an apparatus body of an image forming apparatus including the apparatus body having an abutting member (240) that abuts on a stacked recording material and on which a recording material discharged from the apparatus body is stacked, comprising:
a first supporting unit (T) that supports the recording material from a lower side of the recording material; and
a second supporting unit (T2) that supports an end of the recording material in an attachment/detachment direction which is a direction in which the stacking device is attached to and detached from the apparatus body (see fig.4,14,15; ¶0067-0069),
wherein the second supporting unit includes a corresponding region, and a position of the corresponding region agrees with a position of the abutting member abut with the recording material in a width direction which is orthogonal to the attachment/detachment direction (see at least fig.15,16), and
wherein at least a height of the corresponding region in a direction orthogonal to the attachment/detachment direction and the width direction is lower than a height of the abutting member (see at least fig.15,16).
Regarding claim 2, wherein the stacking device has a non-corresponding region of the second supporting unit (T2) in which a position of the non-corresponding region in the width direction does not agree with a position of the abutting member, and

Regarding claim 5, an image forming apparatus (1) comprising: an image forming unit that forms an image on a recording material (see at least fig.1, ¶0037; the stacking device according to claim 1 and an abutting member that abuts on the recording material stacked on the stacking device (see at least fig.1).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mochimaru JP 2002-274727 in view of Kayama et al. USP 7,212,751.
	Mochimaru discloses substantially all the limitations of the claims (see ¶5), but does not expressly disclose the limitations of claim 4.
	Kayama teaches wherein the abutting member (50) is used for detecting the height of the stacked recording materials (see at least fig.1,2,8,10; C5/L1-32).
.

Allowable Subject Matter
8.	Claims 3,6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Saito (USP 6,412,774) discloses a stacking apparatus wherein an abutting member (78) abuts on a stacked recording material and is used for detecting the height of the stacked recording materials.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto A Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        7/12/2021